           Case 3:19-cv-00104-RCJ-WGC Document 40 Filed 04/22/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                           Case No.: 3:19-cv-00104-RCJ-WGC
      RUBEN GUZMAN,
 4                                                                           Order
             Plaintiff
 5                                                                      Re: ECF No. 30
      v.
 6
      BRIAN WARD, et. al.,
 7
             Defendants
 8

 9
             Defendants' unopposed motion for summary judgment (ECF No. 30) is currently
10
     pending before the court. One of Plaintiff's claims is that his Eighth Amendment rights were
11
     violated because there was a delay of cataract surgery in his left eye, and then denial of cataract
12
     surgery in his right eye. The evidence submitted by Defendants reflects that Plaintiff had cataract
13
     surgery on his left eye in October of 2018, and was initially authorized for cataract surgery on
14
     the right eye in April of 2019, but this was delayed while Plaintiff was undergoing treatment for
15
     thyroid issues. After his endocrinologist said he could proceed with cataract surgery in December
16
     of 2019, it was promptly approved; however, according to Dr. Naughton's declaration, the
17
     surgery was again postponed due to COVID-10 because it was not life-threatening procedure.
18
     Defendants' motion for summary judgment was filed on October 1, 2020. By that time, "non-
19
     essential" or "non-life threatening" surgical procedures had been permitted for months in
20
     Nevada. In fact, another NDOC inmate who has a case before this court received cataract surgery
21
     in June of 2020. See Miller v. Aranas, Case No. 3:17-cv-00068-MMD-WGC, ECF No. 76 at 3, n.
22
     2.
23
          Case 3:19-cv-00104-RCJ-WGC Document 40 Filed 04/22/21 Page 2 of 2




 1         Defendants shall file a supplement to their motion for summary judgment on or before

 2 April
   April 29,
         29, 2021,
             2020, advising the court of the status of the cataract surgery on Plaintiff's right eye. If

 3 the surgery has not yet been performed, the supplement should be accompanied by a declaration

 4 from Dr. Naughton, or another medical professional within NDOC with knowledge of the

 5 relevant facts, discussing why the surgery has not yet been performed.

 6 IT IS SO ORDERED.

 7 Dated: April 22, 2021

 8                                                            _________________________________
                                                              William G. Cobb
 9                                                            United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
